Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 10/27/2021.  Claims 21-40 are pending and have been examined.
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the claim limitation “wherein said seek time instructions are not received with said media object content” is not disclosed by Crowe (US 2015/0120953), the examiner respectfully disagrees.  Crowe discloses the coordinated playback time tpb, which corresponds to the claimed seek time instructions, is transmitted from the sync controller 216 to the sync modules 228 ([0029], [0045]).  The signals from the sync controller 216 do not include media content.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 21, 22, 24, 27-29, 31, 34-37 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crowe et al. (US 2015/0120953), herein Crowe.
Consider claim 21, Crowe clearly teaches a system for facilitating media object content playback (Fig. 2), said system comprising: 

one or more synchronization servers comprising instructions for execution on a computer (Fig. 8, [0017], [0086]) for calculating a plurality of timestamps representing specific points in time as determined by the synchronization server; (Fig. 2: Sync controller 216 determines reference time stamps, [0042].)

a plurality of media clients (Fig. 2: Decoder 220, Buffer 222, Video module 224, audio module 226, [0028]) each in communication with one or more synchronization clients, (Fig. 2: Sync module 228, [0027]) said media clients each comprising instructions for execution on a computer for receiving media object content over a network from a content server and playing said media object content; (Fig. 2: Media server 208 provides streaming media to media playback devices 204 where it is rendered and output to display 234, [0028].) 

said synchronization client comprising instructions for execution on a computer to calculate a client timestamp as determined by the computer (Fig. 2: Sync modules 228 identifies timestamps from a local reference clock or clock 230, [0041].) and calculate a time lag related to the difference between a timestamp provided by a synchronization server and the client timestamp; (Fig. 2: Sync modules 228 determine the playback latency using the difference between the local timestamp and the reference time obtained from the sync controller, [0042].)

the plurality of said media clients each receiving media object content from at least one of a plurality of content servers wherein a synchronization group comprises a plurality of said media clients each receiving related media object content; ([0052])2

said synchronization client of each of said media client members of a synchronization group being configured to periodically communicate with a synchronization server over a network and to receive from the synchronization server a plurality of server timestamps representing a (Fig. 2: A synchronization request is transmitted to the sync controller 216 after passage of a predetermined amount of time or in response to certain events, [0034], [0035].)

the synchronization server configured to periodically transmit a reference timestamp for a target time reference within a given media object content that was retrieved by a plurality of media clients of a synchronization group to a synchronization client during the synchronization group playback of said media object being played; (Fig. 2: Sync controller 216 determines reference time stamps and transmits the reference timestamps to sync modules 228, [0042].)

said synchronization client calculating a time lag utilizing the differences in a plurality of said server timestamps received from the synchronization server and client timestamps; (Fig. 2: Sync modules 228 determine the playback latency using the difference between the local timestamp and the reference time obtained from the sync controller, [0042].)

said media client receiving seek time instructions from said synchronization client wherein said seek time instruction comprise a time stamp related to said received media content and wherein said seek time instructions are calculated utilizing the calculated time lag and wherein said seek time instructions are not received with said media object content; (Fig. 2: Sync controller 216 calculates the coordinated playback time tpb using playback latencies and transmits the coordinated playback time tpb to the sync modules 228 separately from the media stream, [0043]-[0045].)3

and wherein said media clients are configured to playback received media object content based upon the reference timestamp as adjusted by the calculated time lag of said synchronization clients. (Fig. 2: Buffer 222 is adjusted to output specific media at the coordinated playback time tpb adjusted by the sync modules 228 using the playback latency, [0029], [0045].) 

Consider claim 22, Crowe clearly teaches said media object content retrieved by clients within said synchronization group is identified by a lookup to a repository using metadata embedded in said media object content. (VOD catalogs, electronic program guides, personal catalogs, [0067])

Consider claim 24, Crowe clearly teaches said seek time instructions are transmitted as a time-delta from a previously provided timestamp. (Coordinated playback time tpb = ∆target + t0’, [0043].)
claim 27, Crowe clearly teaches said time lag is further adjusted by the buffer-time in retrieving said media object content or media object content segment. (Additional time value includes variations in buffers, [0043].)

Consider claim 28, Crowe clearly teaches a process for media object rendering, (Fig. 3) said process comprising the steps of: 

providing a plurality of clients, (Fig. 2: Media processors 204) said clients comprising a media client (Fig. 2: Decoder 220, Buffer 222, Video module 224, audio module 226, [0028]) and said clients in communication with a synchronization client, (Fig. 2: Sync module 228, [0027]) said clients defining a synchronization group; ([0052])

said media clients comprising instructions for execution on a computer for receiving media object content over a network from a content server, rendering said media object content, and playing said media object content in response synchronization client seek time instructions; (Fig. 2: Media server 208 provides streaming media to media playback devices 204 where it is rendered and output to display 234, [0028].)

said synchronization client periodically requesting a timestamp from the synchronization server; (Fig. 2: A synchronization request is transmitted to the sync controller 216 after passage of a predetermined amount of time or in response to certain events, [0034], [0035].)

said synchronization client comprising instructions for execution on a computer to calculate a time lag and provide seek time instructions to said media clients for a media object being played; (Fig. 2: Buffer 222 is adjusted to output specific media at the coordinated playback time tpb adjusted by the sync modules 228 using the playback latency, [0029], [0045].)

said time lag being calculated by utilizing the differences between a plurality of timestamps received from the synchronization server and a plurality of timestamps calculated on the synchronization client; (Fig. 2: Sync modules 228 determine the playback latency using the difference between the local timestamp and the reference time obtained from the sync controller, [0042].)

said synchronization server comprising instructions for execution on a computer, said synchronization server responding to the synchronization client queries with internal clock value as a timestamp for a target time (Fig. 2: Sync controller 216 determines reference time stamps and transmits the reference timestamps to sync modules 228, [0042].)

and wherein said synchronization server does not send the timestamp to the synchronization client with said media object content; (Fig. 2: Sync controller 216 calculates the coordinated playback time tpb using playback latencies and transmits the coordinated playback time tpb to the sync modules 228 separately from the media stream, [0043]-[0045].) and

wherein said synchronization group receives related media object content. ([0021])

Consider claim 29, Crowe clearly teaches said media object content within said synchronization group is identified by lookup to a repository using metadata embedded in said media object. (VOD catalogs, electronic program guides, personal catalogs, [0067])

Consider claim 31, Crowe clearly teaches said target time reference is transmitted as a time delta from a previously provided clock value. (Coordinated playback time tpb = ∆target + t0’, [0043].)

Consider claim 34, Crowe clearly teaches said time lag is further adjusted by the buffer- time in retrieving said media object content. (Additional time value includes variations in buffers, [0043].)

Consider claim 35, Crowe clearly teaches a computer program product encoded on a non-transitory, tangible storage medium, the product comprising computer readable instructions for causing one or more processors to perform operations comprising media object playback, (Fig. 8, [0017], [0086]) said computer program product comprising: 

providing a plurality of clients, (Fig. 2: Media processors 204) said clients comprising a media client (Fig. 2: Decoder 220, Buffer 222, Video module 224, audio module 226, [0028]) and said clients in communication with a synchronization client, (Fig. 2: Sync module 228, [0027]) said clients defining a synchronization group; ([0052])

said media clients comprising instructions for execution on a computer for receiving media object content over a network from a content server, rendering said media object content, and playing said media object content in response synchronization client seek time instructions; (Fig. 2: Media server 208 provides streaming media to media playback devices 204 where it is rendered and output to display 234, [0028].)

said synchronization client periodically requesting a timestamp from the synchronization server; (Fig. 2: A synchronization request is transmitted to the sync controller 216 after passage of a predetermined amount of time or in response to certain events, [0034], [0035].)

said synchronization client comprising instructions for execution on a computer to calculate a time lag and provide seek time instructions to said media clients for a media object being played; (Fig. 2: Buffer 222 is adjusted to output specific media at the coordinated playback time tpb adjusted by the sync modules 228 using the playback latency, [0029], [0045].)

said time lag being calculated by utilizing the differences between a plurality of timestamps received from the synchronization server and a plurality of timestamps calculated on the synchronization client; (Fig. 2: Sync modules 228 determine the playback latency using the difference between the local timestamp and the reference time obtained from the sync controller, [0042].)

said synchronization server comprising instructions for execution on a computer, said synchronization server responding to the synchronization client queries with internal clock value as a timestamp for a target time reference within said media object content for the synchronization group; (Fig. 2: Sync controller 216 determines reference time stamps and transmits the reference timestamps to sync modules 228, [0042].)

and wherein said synchronization server does not send the timestamp to the synchronization client with said media object content; (Fig. 2: Sync controller 216 calculates the coordinated playback time tpb using playback latencies and transmits the coordinated playback time tpb to the sync modules 228 separately from the media stream, [0043]-[0045].) and

wherein said synchronization group receives related media object content. ([0021])

Consider claim 36, Crowe clearly teaches said media object content within said synchronization group is identified by lookup to a repository using metadata (VOD catalogs, electronic program guides, personal catalogs, [0067])

Consider claim 37, Crowe clearly teaches said target time reference is transmitted as a time-delta from a previously provided timestamp. (Coordinated playback time tpb = ∆target + t0’, [0043].)

Consider claim 40, Crowe clearly teaches said time lag is further adjusted by the buffer-time in retrieving said media object content. (Additional time value includes variations in buffers, [0043].)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Crowe et al. (US 2015/0120953) in view of Frett et al. (US 2019/0115034), herein Frett.
Consider claim 23, Crowe clearly teaches wherein said media object content retrieved by clients within said synchronization group is identified.

However, Crowe does not explicitly teach identified by media object properties selected from duration, sample rate, bit rate, and waveform fingerprints.

([0060])

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Crowe by identified by media object properties selected from duration, sample rate, bit rate, and waveform fingerprints, as taught by Frett, for the benefit of precisely identifying the media object.
	
Consider claim 30, Crowe combined with Frett clearly teaches said media object content within said synchronization group is identified by media object properties selected from duration, sample rate, bit rate, and waveform fingerprints.  ([0060] Frett)

Claims 25, 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Crowe et al. (US 2015/0120953) in view of Madison et al. (US 10,536,741), herein Madison.
Consider claim 25, Crowe clearly teaches playback is adjusted to reach the target time reference.

However, Crowe does not explicitly teach the speed of the media playback is incrementally adjusted to reach the target time reference.

In an analogous art, Madison, which discloses a system for media distribution, clearly teaches the speed of the media playback is incrementally adjusted to reach the target time reference. (col. 9 lines 44-49, col. 12 lines 36-57)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Crowe by the speed of the media playback is incrementally adjusted to reach the target time reference, as taught by Madison, for the benefit of preventing the playback of the media content from noticeably skipping to a new playback location.
	
Consider claim 32, Crowe combined with Madison clearly teaches the speed of the media playback is incrementally adjusted to reach the target time reference. (col. 9 lines 44-49, col. 12 lines 36-57 Madison)

claim 38, Crowe combined with Madison clearly teaches the speed of the media playback is incrementally adjusted to reach the target time reference. (col. 9 lines 44-49, col. 12 lines 36-57 Madison)

Claims 26, 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Crowe et al. (US 2015/0120953) in view of Slutsky et al. (US 2019/0238911), herein Slutsky.
Consider claim 26, Crowe clearly teaches said time lag.

However, Crowe does not explicitly teach said time lag is calculated as an average of recent said timestamp differences.

In an analogous art, Slutsky, which discloses a system for media distribution, clearly teaches said time lag is calculated as an average of recent said timestamp differences. (Average latency, [0041], equation 2)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Crowe by said time lag is calculated as an average of recent said timestamp differences, as taught by Slutsky, for the benefit of reducing large fluctuations in the values used for the relative lag.
	
Consider claim 33, Crowe combined with Slutsky clearly teaches said time lag is calculated as an average of recent said timestamp differences. (Average latency, [0041], equation 2 Slutsky)

Consider claim 39, Crowe combined with Slutsky clearly teaches said time lag is calculated as an average of recent said timestamp differences. (Average latency, [0041], equation 2 Slutsky)

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425